— Appeal from a judgment of the Supreme Court (Berke, J.), entered March 18, 1991 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Even if it is accepted that petitioner’s argument concerning the timeliness of his disciplinary hearing was properly preserved for judicial review, we reject it as lacking in merit. Although the hearing was commenced beyond the seven-day time limitation set forth in 7 NYCRR 251-5.1 (a), authorization to extend the hearing was timely requested and granted (see, Matter of Reveron v Coughlin, 142 AD2d 860; Matter of Schettino v Coughlin, 116 AD2d 804). We also find no support in the record for petitioner’s claim that the Hearing Officer was biased (see, Matter of Cogle v Coughlin, 166 AD2d 803). Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
Mahoney, P. J., Casey, Weiss, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed, without costs.